Citation Nr: 1035676	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.




FINDING OF FACT

The Veteran's right shoulder pain in service was acute and 
transitory; a chronic right shoulder disability was not shown in 
service or for several years thereafter, and there is no 
competent evidence linking the Veteran's current disorder to his 
active service.


CONCLUSION OF LAW

A chronic right shoulder disability was not incurred in or 
aggravated by active service, nor may such be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2008 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  This letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
Army hospital treatment records, and private treatment records.  
The Board notes that the Veteran has argued that some of his 
service treatment records (specifically from 2004 to 2005) are 
missing; however, a thorough review of the record reveals no 
evidence to contradict that all of his service treatment records 
have been properly associated with the claims file.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and degenerative arthritis becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records reflect that he first 
presented with complaints of right shoulder pain in service in 
August 1996 of a one-day duration after lifting a child up the 
day before.  He was assessed with tendonitis/bursitis.  
Thereafter, in October 1997, he again complained of right 
shoulder pain in service of a one-week duration with no known 
injury, and he was assessed with rotator cuff injury.  The rest 
of the Veteran's service treatment records are entirely negative 
for any complaints, findings, or treatment pertaining to his 
right shoulder.  At his March 2005 service retirement 
examination, no abnormalities were noted with regard to his right 
shoulder, and range of motion testing revealed full range of 
motion in his right shoulder without weakness, spasms, pain, or 
fatigability.

Following his discharge from active service, the Veteran 
underwent a VA joints examination in March 2008.  On that 
occasion, he complained of intermittent right shoulder pain.  It 
was noted that the Veteran had sought treatment in service for 
right shoulder pain in August 1996 and October 1997.  At this 
March 2008 examination, the Veteran was diagnosed with right 
shoulder bursitis.  Accompanying X-rays of his right shoulder in 
March 2008 were normal.  The examiner opined that the Veteran's 
right shoulder bursitis was not caused by or a result of any 
injury while in the service.  The examiner noted that although 
the Veteran had some decrease in measurement of range of motion 
due to pain, there was no radiologic evidence of any right 
shoulder condition.  In addition, the examiner noted that there 
was no evidence that suggested that the Veteran's right shoulder 
had even bothered him since he was last seen in the service.

In a January 2009 VA treatment record, the Veteran stated that he 
had had problems with right shoulder pain for years which "comes 
and goes."  In a February 2009 VA treatment record, he was 
diagnosed with tendonitis in his right shoulder.

The Veteran underwent another VA joints examination in March 
2009.  On that occasion, the Veteran complained of constant pain 
and tenderness in his right shoulder without flare-ups.  It was 
noted that he remembered being in sick call in service for his 
right shoulder, but no specific traumas.  At this March 2009 
examination, the Veteran was diagnosed with bursitis of the right 
shoulder.  Accompanying X-rays of his right shoulder in March 
2009 were normal.  The examiner opined that the Veteran's current 
right shoulder tendonitis is less likely as not (less than 50/50 
probability) caused by or a result of the right shoulder 
complaints/conditions for which he was seen while in the service.  
The examiner noted that the Veteran was treated twice in service 
for problems with his right shoulder, and concluded that the 
rotator cuff injury diagnosis (noted in October 1997) is 
comparable to a joint sprain or ligament strain and does not 
signify that any further problem with the shoulder will be due to 
that injury.  The examiner also noted that the Veteran did not 
have any evidence of chronic right shoulder pain, treatment, or 
need for surgery at the time of his discharge from active 
service.  The examiner concluded that although the Veteran was 
evaluated for pain in the right shoulder during his service 
career, his current condition is more likely due to normal aging 
than an incident while in the military.  In addition, the 
examiner stated that there is no particular injury, with follow-
up, and worsening of his condition which could be connected to 
his current right shoulder pain.

In an August 2009 VA treatment record, the Veteran complained of 
right shoulder pain which had been chronic for several years.  In 
particular, it was noted that he had had chronic pain in his 
right anterior shoulder with crepitance for six to seven years 
which was gradually worsening.  A September 2009 VA MRI revealed 
arthritic/degenerative type changes in his right shoulder.  In 
November 2009 and December 2009 private treatment records, the 
Veteran was assessed with right shoulder acromioclavicular (AC) 
joint arthrosis and arthritis.  In a January 2010 private 
treatment record, he was diagnosed with right shoulder 
impingement and AC arthrosis.  In a February 2010 VA treatment 
record, it was noted that he had right shoulder pain status post 
arthroscopic impingement repair in January 2010.



While the Veteran contends that he has experienced right shoulder 
pain ever since his time in service, the Board concludes that 
this contention is not supported by the other evidence of record 
and is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing credibility).  
In this regard, the service treatment records do reflect that he 
complained of pain in his right shoulder in August 1996 and 
October 1997, but at his service retirement examination in March 
2005 it was noted that he had full range of motion in his right 
shoulder.  The Veteran denied shoulder pain on Reports of Medical 
History in November 2002 and December 2003.  While he did report 
shoulder pain on the Report of Medical History completed with his 
separation examination in March 2005, he specifically indicated 
that it involved his left shoulder.  Thereafter, the record is 
negative for any complaints, findings, or treatment pertaining to 
the Veteran's right shoulder until March 2008, approximately 
three years later, when he complained of right shoulder pain at 
his VA joints examination.  Thus, the medical evidence fails to 
reflect a chronic right shoulder disability until several years 
after his discharge from service.  

The Board notes that 2009 private treatment records reflect the 
Veteran giving a history of right shoulder pain of 6 to 7 years 
duration, which would indicate the complaints began during 
service.  Such statement is merely a bare transcription of the 
history provided by the Veteran, and not a medical opinion.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (lay history is not 
transformed into competent medical evidence merely because the 
transcriber is a medical professional).  Moreover, as noted 
above, such contention is not consistent with the other evidence 
of record and is not credible.  Therefore, the medical report is 
of no probative value to the extent it suggests the onset of the 
condition in service.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (providing that reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects the 
statements of the Veteran).  

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
right shoulder disability.  The only evidence supporting the 
Veteran's claim consists of his own statements.  It is now well 
established that lay persons without medical training, such as 
the Veteran, are not competent to opine on matters requiring 
medical expertise, such as the etiology of orthopedic disorders.  
See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d 
at 1376-77 (noting general competence to testify as to symptoms 
but not to provide medical diagnosis).  Moreover, whether 
symptoms he experienced in service or following service are in 
any way related to his current right shoulder disability requires 
medical expertise to determine.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999) ("Although the veteran is competent to 
testify to the pain he has experienced since his tour in the 
Persian Gulf, he is not competent to testify to the fact that 
what he experienced in service and since service is the same 
condition he is currently diagnosed with.").  The most probative 
medical opinions addressing this question are against the claim. 

The March 2008 examiner reviewed the claims file, considered the 
Veteran's treatment for right shoulder pain in service, 
thoroughly interviewed and examined the Veteran, and provided 
adequate reasoning and bases for the opinion that the Veteran's 
right shoulder bursitis was not caused by or a result of any 
injury while in the service.  Furthermore, the March 2009 
examiner also reviewed the claims file, considered the Veteran's 
treatment for right shoulder pain in service, thoroughly 
interviewed and examined the Veteran, and provided adequate 
reasoning and bases for the opinion that the Veteran's current 
right shoulder condition is less likely as not (less than 50/50 
probability) caused by or a result of the right shoulder 
complaints/conditions for which he was seen while in the service, 
and more likely due to normal aging.  For these reasons, the 
opinions by the VA examiners are of greater probative value than 
the Veteran's contentions regarding his right shoulder 
disability.

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that a chronic right shoulder 
disability was not shown in service or for several years 
thereafter, and has not been shown by competent medical evidence 
to be etiologically related to the Veteran's active service.  
Accordingly, service connection for a right shoulder disability 
is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right shoulder disability 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


